EXHIBIT Execution Version THE CLEVELAND ELECTRIC ILLUMINATING COMPANY (an Ohio corporation) $300,000,000 First Mortgage Bonds, 5.50% Series due 2024 UNDERWRITING AGREEMENT August 13, Goldman, Sachs & Co. KeyBanc Capital Markets Inc. UBS Securities LLC As Representatives of the Underwriters named in Schedule I to the Underwriting Agreement (as defined below) c/oGoldman, Sachs & Co. 85 Broad Street New York, NY 10004 KeyBanc Capital Markets Inc. 127 Public Square Cleveland, OH 44114 UBS Securities LLC 677 Washington Boulevard Stamford, CT 06901 Ladies and Gentlemen: The Cleveland Electric Illuminating Company, a corporation organized under the laws of the State of Ohio (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the several underwriters named in Schedule I hereto (the “Underwriters,” which term, when the context permits, shall also include any underwriters substituted as hereinafter provided in Section 11), for whom Goldman, Sachs & Co. (“Goldman”), KeyBanc Capital Markets Inc. (“KeyBanc”) and UBS Securities LLC (“UBS”) are acting as representatives (in such capacity, the “Representatives”), $300,000,000 aggregate principal amount of the Company’s First Mortgage Bonds, 5.50% Series due 2024 (the “Bonds”), to be issued under a Mortgage and Deed of Trust, dated July 1, 1940, from the Company to Guaranty Trust Company of New York as trustee, under which JPMorgan Chase Bank, N.A., is successor trustee (the “Trustee”), as supplemented and modified by eighty-nine supplemental indentures thereto (together, the “Mortgage and Deed of Trust”) and as to be further supplemented, for the issuance of the Bonds, by a ninetieth supplemental indenture to be dated as of August 1, 2009 (the “Ninetieth Supplemental Indenture,” and, together with the Mortgage and Deed of Trust, hereinafter referred to as the “First Mortgage”) in accordance with the terms set forth in this underwriting agreement (the “Underwriting Agreement”).The Bonds shall have the series designation, denominations, issue price, maturities, interest rates, redemption provisions, if any, and other terms as set forth in the General Disclosure Package (hereinafter defined). SECTION 1.Representations and Warranties. (a)Representations and Warranties by the Company.The Company represents and warrants to and agrees with each Underwriter that: (i)An “automatic shelf registration statement” as defined in Rule 405 (“Rule 405”) under the Securities Act of 1933, as amended (the “Securities Act”), on Form S-3 (File No. 333-153608) to be used in connection with the public offering and sale of debt securities, including the Bonds, and other securities of the Company under the Securities Act and the rules and regulations promulgated thereunder (the “Rules and Regulations”) and the offering thereof from time to time in accordance with Rule 415 under the Securities Act, has been prepared and filed by the Company not earlier than three years prior to the date hereof, in conformity with the requirements of the Securities Act and the Rules and Regulations.The Company will file with the Securities and Exchange Commission (the “Commission”) a prospectus supplement specifically relating to the terms of the Bonds pursuant to Rule 424(b) (“Rule424(b)”) under the Securities Act.The Company qualifies for use of Form S-3 for the registration of the Bonds and the Bonds are registered under the Securities Act.“Registration Statement” as of any time means such registration statement in the form then filed with the Commission, including any amendment thereto, any document incorporated or deemed to be incorporated by reference therein and any information in a prospectus or prospectus supplement deemed or retroactively deemed to be a part thereof pursuant to Rule 430B (“Rule430B”) or 430C (“Rule430C”) under the Securities Act that has not been superseded or modified.“Registration Statement” without reference to a time means the Registration Statement as of the Applicable Time (hereinafter defined), which time shall be considered the “Effective Date” of the Registration Statement relating to the Bonds.For purposes of this definition, information contained in a form of prospectus or prospectus supplement that is deemed retroactively to be a part of the Registration Statement pursuant to Rule 430B shall be considered to be included in the Registration Statement as of the time specified in Rule 430B. At the time of filing the Registration Statement, at the time of the most recent amendment thereto for the purposes of complying with Section10(a)(3) of the Securities Act (whether such amendment was by post-effective amendment, incorporated report filed pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or form of prospectus), at the time the Company or any person acting on its behalf (within the meaning, for this clause only, of Rule163(c)of the Securities Act) made any offer relating to the Bonds in reliance on the exemption of Rule163 of the Securities Act, and as of the date hereof, the Company was and is a “well known seasoned issuer” as defined in Rule405 of the Securities Act. 2 (ii)At the time the Registration Statement initially became effective, at the time that each amendment thereto for the purposes of complying with Section10(a)(3) of the Securities Act (whether by post-effective amendment, incorporated report or form of prospectus) became effective and on the Effective Date relating to the Bonds, the Registration Statement conformed and will conform in all material respects to the requirements of the Securities Act and the Trust Indenture Act of 1939 (“Trust Indenture Act”), as the case may be, and the Rules and Regulations and did not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading.On the date hereof, on the date of any filing pursuant to Rule 424(b) and on the Closing Date (hereinafter defined), the Registration Statement and the Prospectus (as defined in this paragraph (ii)) will conform in all material respects to the requirements of the Securities Act, the Trust Indenture Act and the Rules and Regulations, and neither of such documents will include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, except that the foregoing does not apply to statements in or omissions from any of such documents made in reliance upon and in conformity with information furnished in writing to the Company by any Underwriter through the Representatives, if any, specifically for use therein or to any statements in or omissions from the Statement of Eligibility of the Trustee under the First Mortgage, it being understood and agreed that the only such information furnished by any Underwriter consists of the information described as such in Section 7(b) hereof, but nothing contained herein is intended as a waiver of compliance with the Securities Act or the Rules and
